Citation Nr: 0304906	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-41 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
J. Connolly Jevtich





INTRODUCTION

The veteran had active service from February 1967 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an August 2002 decision, the Board determined that 
new and material evidence had been submitted to reopen the 
claim of service connection for depression.  

Thereafter, also in August 2002, the Board sought to develop 
the veteran's claim by obtaining any records identified by 
the veteran, by examining the veteran, and by obtaining a 
medical opinion by the examiner who performed the 
examination.  As noted in detail below, the veteran was 
contacted, but he did not respond to the Board's letter or to 
numerous telephone calls and he did not report for his 
examination as confirmed by a VA physician.  Since no further 
pertinent evidence has been added to his claims file, the 
Board is not bound to provide him further notice required by 
Rule of Practice 903(b).  

Moreover, the veteran was fully advised of the applicable 
provisions of 38 C.F.R. § 3.655 in a November 2002 VA letter, 
and did not communicate good cause for missing his 
examination appointment.


FINDING OF FACT

The veteran failed to report for an examination scheduled in 
conjunction with his claim for service connection for 
depression; good cause is not shown.




CONCLUSION OF LAW

The claim of service connection for depression is denied.  38 
C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156 which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In this case, VA's duties have been 
fulfilled.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the July and August 1996 rating decisions; 
August 1996 statement of the case (SOC); April 1997, June 
2001, and August 2001 supplemental statements of the case 
(SSOCs), of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decisions, SOC, and SSOCs, informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  It is also 
noted that the veteran was specifically notified of the 
VCAA's enactment and the directives thereof via the June 2001 
SSOC.  He was told of VA's obligations with regard to his 
claim and of his own obligations with regard to his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 38 
U.S.C.A. § 5103A.  In this case, the veteran's private and VA 
medical records were obtained.  In addition, the veteran was 
examined by VA.  In the August 2002 Board decision, the 
veteran's claim to reopen was granted.  However, there was 
insufficient evidence to decide the veteran's claim.  
Therefore, the Board sought to further develop the veteran's 
claim and to assist the veteran, however, the veteran did not 
cooperate with the efforts of the Board and of the RO.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Court further stated that the duty to assist is not a 
blind alley.  Olson v. Principi, 3 Vet. App. 480 (1992).

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.


Background and Analysis

The veteran had active duty from February 1967 to September 
1967.  

The service medical records reveal that in July 1967, the 
veteran was diagnosed as having infectious mononucleosis.  
While he was being treated for this disease, the August 1967 
records show that it was noted that he had a life-long 
problem of enuresis and was depressed about his situation in 
the service.  The examiner noted that this type of problem, 
enuresis, was generally related to a poorly controlled 
anger/rage reaction at authority which was consistent with 
the veteran's history.  The final diagnosis was symptomatic 
habit formation manifested by enuresis.  Due to this 
persistent condition, it was determined that the veteran 
should be discharged from service.  In response to a letter 
from the veteran's father, the Assistant Chief for Personnel 
and Professional Operations indicated that the veteran had 
been examined in neuropsychiatric consultation where there 
was no evidence of neurosis or psychosis.  However, the 
psychiatrist indicated that the veteran had a lifelong 
problems of enuresis which was seen as a manifestation of 
emotional difficulties.  Such a condition was noted to not be 
a mental illness, but rather a defect in personality 
development acquired during the formative years.  As such, it 
preexisted the veteran's entry into military service.  The 
veteran's discharge examination was negative for psychiatric 
abnormality. The Board notes that there were no complaints, 
findings, treatment, or diagnosis of a seizure disorder or of 
a spine disease or injury during service. The discharge 
examination was also negative for any seizure disorder or 
spine disease or injury.

Post-service, in a September 1994 rating decision, service 
connection was denied for depression.  In September 1994, the 
veteran was notified of that decision and of his procedural 
and appellate rights. He did not appeal.

In May 1996, the veteran's current claim of service 
connection were received.  Thereafter, VA and private medical 
evidence was received.

VA records show that the veteran was hospitalized for over 
one week in February 1993 for a seizure disorder and for 
psychiatric consultation.  The hospital report reveals 
diagnoses of alcohol dependency, a borderline personality, 
and a seizure disorder.  Depression was ruled out.  In 
November 1993, the veteran was treated by H.G.M., D.O., 
F.A.C.N., for dysthymia and alcohol abuse.  He noted that the 
veteran had a history of a suicide attempt in 1975.  Since 
that time, the veteran had received intermittent psychiatric 
care and hospitalizations.

Private medical records from Harris Methodist were received.  
In February 1996, the veteran presented to the Emergency Room 
complaining of back pain.  In pertinent part, the veteran 
related that he had a history of depression.  Depression was 
not diagnosed at that time.  

Thereafter, private medical records from Tarrant County 
Mental Health Mental Retardation Services were received on 
two occasions.  The treatment records are dated from the 
1970s through the 1990s.  The records reveal that he was 
treated at this facility for seizures and psychiatric 
disability.  In 1978, it was noted that he had been 
hospitalized for manic depressive illness and had also 
experienced a grand mal seizure.  In 1982, it was documented 
that he had manic depressive illness.  Also, in 1982, it was 
also noted that the veteran had an agoraphobic-like 
condition.  In 1989, he was diagnosed as having a mixed 
bipolar disorder.  In 1993, he was diagnosed as having a 
recurrent major depressive disorder.  In 1995, it was noted 
that he had a bipolar affective disorder, a panic disorder, 
and a seizure disorder.  In May 1995, it was also noted that 
mania had been a problem from 1969 to 1979 and that he had 
been treated since 1975 for depression.  In September and 
October 1996, he was diagnosed as having a mixed bipolar 
disorder.  The most recent records, dated in March 1997, 
showed that the veteran is currently suffering from a mixed 
type bipolar disorder, a panic disorder with agoraphobia, and 
alcohol dependence.

In August 1996, the Social Security Administration (SSA) 
determined that the veteran was disabled due to psychiatric 
impairment.  SSA indicated that the veteran had an affective 
disorder, an anxiety-related disorder, and a personality 
disorder.

In January 1997, the veteran was afforded a VA general 
medical examination.  The examiner noted that the veteran had 
a history of grand mal seizures since 1970-1971.  Physical 
examination resulted in a diagnosis of idiopathic seizure 
disorder.  The veteran was also afforded a VA mental disorder 
examination in January 1997.  The examiner noted that the 
veteran did not have psychiatric problems during service and 
that the first psychiatric problem, in a clinical degree, 
appeared in the early 1970s, probably 1974, when he had a 
seizure disorder and some psychotic episode.  The examiner 
noted that in many seizure cases, psychosis is associated and 
this should not be evaluated as a psychotic disorder either 
after the seizure or while the patient is under the influence 
of anti-convulsant medication.  The psychotic condition 
clears up.  This is not schizophrenia.  The examiner noted 
that the veteran had been hospitalized several times and had 
been considered to be psychotic.  The treatment rendered did 
not help him much because he continued to have seizures and 
eventually depression.  In addition, the examiner noted that 
the veteran was treated for manic depression.  Currently, the 
examiner determined that the veteran had bipolar disorder and 
a major motor type of seizure disorder.  The examiner 
associated past psychotic manifestations to the grand mal 
seizure episodes.  The veteran was not diagnosed as having 
major depression or depression.  

The veteran was additionally afforded a VA spine examination 
in January 1997.  At that time, he related that he had been 
diagnosed as having schizophrenia and depression.

Thereafter, medical records were received from Mid-Cities 
Neurology Associates, but these records did not reflect 
treatment for or a diagnosis of depression.  

In April 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran stated 
during service, he was demeaned during Corps School.  The 
veteran related that he started drinking due to the pressure 
during service and because he had depression.  In the mid-
1970s, the veteran stated that the depression caused him to 
attempt suicide.  The veteran related that he still suffers 
from depression. 

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for depression.  

The Board noted that when the RO denied service connection 
for depression in September 1994, the Board considered the 
veteran's service medical records which revealed a poorly 
controlled anger/rage reaction to authority, emotional 
difficulties, and a personality defect.  There was no 
evidence of depression during service.  Further, there was no 
post-service evidence of depression.  The September 1994 RO 
decision denied service connection on the basis that the 
medical evidence of record, inservice and post-service did 
not reflect a diagnosis of depression.  Thus, the record did 
not reflect competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service; and/or competent evidence as to a nexus between an 
inservice injury or disease and current disability.

Since the September 1994 RO decision was rendered, the Board 
found that new evidence has been received including the 
veteran's RO hearing testimony which was to the effect that 
he was demeaned during Corps School and due to these episodes 
and the pressure of service, he became depressed; that 
depression caused him to attempt suicide in the 1970s; and 
that he still suffers from depression.  In addition, the 
Board founds that the newly submitted evidence included 
private medical records which reflected post-service 
diagnoses of a major depressive disorder and/or depression.  

The Board pointed out that the prior final decision, rendered 
in September 1994, denied service connection, in part, on the 
basis that the medical evidence of record, inservice and 
post-service did not reflect a diagnosis of depression.  The 
record did not reflect competent evidence of a current 
disability.  Currently, the Board found that record did 
indeed reflect a post-service diagnosis of a major depressive 
disorder and/or depression.  The Board pointed out that the 
new evidence was presumed to be true.  The Court has stated 
that the credibility of newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When 
accepted as true, the new evidence cured one of the prior 
evidentiary defects.  As such, the claim of service 
connection for depression was reopened by the Board.  38 
C.F.R. § 3.156.

The Board at this juncture notes that the newly submitted 
evidence, as noted, was presumed to be credible for the 
purpose of reopening the claim.  However, once the claim is 
reopened, that evidence must be considered in conjunction 
with the record and its credibility must be weighed.  

Upon review of the record, the Board determined that further 
development was required in this case.  Although the record 
reflected post-service diagnoses of depression, the record 
did not contain competent evidence that the veteran currently 
had depression and that if he did, that the depression was 
related to service.  The most recent competent evidence, 
dated in January and March 1997, showed that the veteran was 
currently suffering from a bipolar disorder and a panic 
disorder.

In order to comply with VA's duty to assist, the Board 
contacted the veteran in November 2002 to inform him that VA 
would obtain any missing medical records that he identified 
and that he should submit pertinent information in that 
regard.  He was also informed that VA was scheduling him for 
a VA examination.  He was provided the content of 38 C.F.R. 
§ 3.655.  As previously noted, although the veteran had been 
examined by VA in 1997, he was not diagnosed as having 
depression at that time. 

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Ibid.

Following the November 2002 notification letter, the veteran 
was scheduled for a VA examination, but he failed to report.  
A VA physician verified in a December 2002 Memorandum that VA 
had tried diligently to examine the veteran.  VA attempted to 
contact the veteran both by the telephone on numerous 
occasions and by letter to get him to be examined.  The 
veteran did not respond to the letter and did not answer the 
telephone.  The veteran has provided no reason as to why he 
failed to report for his scheduled examination.  

Neither the veteran nor his representative has provided 
evidence showing "good cause" for the veteran's failure to 
report for the scheduled VA examination.  If the veteran 
chooses to make himself unavailable while at the same time 
pursuing a claim for VA benefits, that is his choice and he 
must bear any adverse consequences of such action.  What is 
clear is that VA has taken thorough and concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Further action without response or assistance from 
the veteran constitutes a waste of limited government 
resources.  See Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The veteran's claim of service connection for is not "an 
original compensation claim," which would allow the claim to 
be decided based upon the evidence of record when the 
appellant fails to show for an examination.  38 C.F.R. § 
3.655(b).  Rather, such claim falls under "any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for an increased rating" and is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

Service connection for depression is denied.  



		
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

